Citation Nr: 1612342	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to October 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDING OF FACT

The Veteran's PTSD first manifested after active service and there is no credible supporting evidence of his claimed in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) within a January 2009 notice letter.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, VA treatment records, and lay statements.  

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for PTSD.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, service treatment records and service personnel records do not document that the Veteran's PTSD first manifested during active service or that it is otherwise etiologically related to a confirmed in-service stressor.  With respect to the third factor above regarding a relationship of a current disability to service, the Court has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274.  

The record in this case is negative for any indication, other than the Veteran's own assertions, that his PTSD is a result of an in-service stressor supported by credible evidence that the claimed in-service stressor actually occurred.  Conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, a VA examination regarding the Veteran's claimed PTSD is not warranted.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Specifically, service connection for PTSD requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2015).  

For the purposes of establishing service connection, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2015), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

Regarding the in-service stressor element of a claim of service connection for PTSD, the Court of Appeals for Veterans Claims (Court) has held that credible supporting evidence means that the Veteran's testimony cannot, by itself, as a matter of law, establish the occurrence of a non-combat stressor; nor can credible supporting evidence of the actual occurrence of an in-service stressor consist solely of after-the-fact medical nexus evidence.  See 38 C.F.R. § 3.304(f)(3); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Patton v. West, 12 Vet. App. 272, 277 (1999).  Instead, the record must contain service records or other independent credible evidence corroborating the Veteran's testimony as to the alleged stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Those service records which are available must support and not contradict the Veteran's lay testimony concerning stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

The Veteran asserts that his PTSD is related to an in-service stressor event when he witnessed a friend being run over and killed by a truck during a training exercise in the summer of 1978; he reported that afterwards, he was sedated at a hospital and seen by a psychiatrist, and stated that he was not allowed to attend his friend's funeral.  

The Board initially notes that VA treatment records document a current diagnosis of PTSD and related therapy.  Therefore, the Veteran has met the first criterion to establish a claim of service connection for PTSD.  

However, as discussed below, the Board finds that there is a lack of credible supporting evidence that the Veteran's claimed in-service stressor actually occurred.  Thus, to the extent that VA treatment records document a nexus between the Veteran's PTSD and his active service based upon the Veteran's reported stressor, they are of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (A physician's mere recording of history as reported by a patient without adding an assessment of that history along with clinical findings does not constitute a diagnosis or valid nexus opinion).  Moreover, as noted above, credible supporting evidence of the actual occurrence of an in-service stressor consist solely of after-the-fact medical nexus evidence.  See 38 C.F.R. § 3.304(f)(3); see also Moreau, 9 Vet. App. at 395-96; Patton, 12 Vet. App. at 277.  

Notably, the Veteran's claimed stressor does not relate to combat service, fear of hostile military or terrorist activity, or to an in-service personal assault; therefore, the Veteran's lay statements and testimony alone may not establish the occurrence of his alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); see also Dizoglio, 9 Vet. App. at 166.  

As noted above, the Veteran has repeatedly asserted that his PTSD is related to an in-service incident when he witnessed his close friend, A.K., being run over and killed by a truck during a training exercise at Fort Devens, Massachusetts, in the summer of 1978.  He has also reported being sedated at a hospital and being seen by a psychiatrist following the reported incident, and he has stated that he was not allowed to attend his friend's funeral.  

The Veteran's service personnel records confirm that he was stationed at Fort Devens, Massachusetts from July 1977 to October 1979.  However, there is no credible supporting evidence within service personnel records or service treatment records that the Veteran's friend, A.K., was killed as the Veteran has reported.  There is a notation within service personnel records that the Veteran assisted with an honor guard funeral in August 1977 for the Major General (MG) and was given a commendation as a result.  However, there is no documentation within service records of an accident in the summer of 1978, or any other time during the Veteran's active service, as he has described.  A search of the National Archives for A.K. revealed no records.  Additionally, service personnel records following the summer of 1978 do not document relevant changes in behavior or performance.  Rather, in November 1978, the Veteran was given an exceptional evaluation regarding his performance in his military occupational specialty (MOS).  Moreover, there is no documentation that the Veteran experienced any symptoms of PTSD or any psychiatric disorder during active service.  Service treatment records in particular do not document any complaints, diagnosis, or treatment of PTSD or another psychiatric disorder.  Physical examinations at service enlistment in January 1977 and service discharge in June 1979 document normal clinical psychiatric evaluations, and the Veteran denied any psychiatric symptoms within concurrent reports of medical history.  Additionally, there is no documentation confirming that the Veteran was ever seen at a hospital or by a psychiatrist during active service, as he has reported.  

In March 2009, the RO issued its formal finding regarding a lack of information required to verify the Veteran's reported PTSD stressor.  This memorandum outlined that the Veteran's service treatment records and service personnel records did not document in-service evidence of PTSD or the Veteran's reported stressor incident.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for PTSD.  

The Veteran is competent to relate his experiences during active service, including the alleged stressor incidents.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, given the lack of evidence that the Veteran participated in combat or that his alleged stressors are related to hostile military or terrorist activity, without credible supporting evidence of an in-service stressor, the Veteran's lay statements alone are unable to substantiate a claim of service connection for PTSD.  See Dizoglio, supra.  Additionally, to the extent that his reports of related treatment following the claimed stressor incident are inconsistent with service records, they are afforded little probative value.  See Doran, 6 Vet. App. at 289; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Additionally, the Board notes that post-service VA treatment records from November 2008, which is the month prior to the filing of the Veteran's claim on appeal, document his report of PTSD symptoms; however, he did not report ever experiencing a traumatic incident.  Again, the inconsistency of the Veteran's reports regarding the claimed in-service stressor lower the probative value of such reports.  See id.  

In sum, the Veteran's lay statements and testimony alone may not establish the occurrence of his alleged noncombat in-service stressor and the record does not contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  Therefore, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for PTSD, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


